Citation Nr: 0433639	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  97-20 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Propriety of the reduction from 10 percent to 
noncompensable for bilateral defective hearing.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from March 1962 to March 1964.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1996 decision by the RO 
which denied, in part, service connection for PTSD.  A 
personal hearing at the RO was held in December 1997.  

The issue of the propriety of the reduction for bilateral 
defective hearing is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  Objective evidence of an in-service stressor has not been 
demonstrated.  

4.  The veteran does not currently have PTSD as a result of 
his period of active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  


A VA psychiatric hospitalization in October 1996 was accepted 
by the RO as a claim of service connection for PTSD.  In this 
case, the Board concludes that information and discussions as 
contained in the December 1996 rating decision, the June 1997 
statement of the case, the February 1998, February 1999, and 
July 2004 supplemental statements of the case (SSOC), and the 
VCAA letter sent to the veteran in November 2001 have 
provided him with sufficient information regarding the 
applicable regulations.  Additionally, these documents 
notified him why this evidence was insufficient to award the 
benefits sought.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during other than a period of war.  38 U.S.C.A. 
§ 1131 (West 2002).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2004); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

Factual Background

The service records show the veteran's primary military 
occupational specialty was that of a Surveyor and that he 
served in the Headquarters Battery, 1/79th Artillery in Korea 
from August 1962 to September 1963.  The veteran was not 
authorized to wear the Combat Infantry Badge and did not 
receive any awards or decorations denoting combat.  

The service medical records show no complaints, treatment, 
abnormalities, or diagnosis referable to any psychiatric 
problems during military service.  On a Report of Medical 
History for separation from service in January 1964, the 
veteran reported a history of depression or excessive worry, 
but denied any problems involving frequent trouble sleeping, 
frequent or terrifying nightmares, or nervous trouble of any 
sort.  On examination at that time, the veteran's psychiatric 
status was normal.  

The veteran made no mention of any psychiatric problems on 
his original application for VA compensation benefits 
received in September 1966, and no pertinent abnormalities 
were noted on VA examination in October 1966.  Similarly, the 
veteran made no mention of any psychiatric problems on a 
claim for VA pension received in April 1990.  

A VA Medical Center Discharge Summary Report dated in 
November 1996, showed that the veteran was admitted for 
complaints of PTSD related symptoms which apparently worsened 
after he and his wife were seriously injured in an automobile 
accident the previous January.  The veteran reported 
increased nightmares related to a trauma in Korea, insomnia, 
startle response, survivor guilt, and severe depression.  He 
related experiencing symptoms episodically prior to the 
automobile accident, but that his symptoms had become much 
worse since the accident.  The traumatic incident in Korea 
involved the shooting death of an 18 year old soldier.  The 
veteran stated that he was on guard duty and heard shots and 
then discovered the body.  Other incidents included walking 
though a field and learning, after-the-fact, that it was a 
mine field and that he could have been killed.  He also 
claimed to have almost been killed by friendly fire, 
witnessing shooting between North Korean's and American's, 
and of being scared most of the time because of the thought 
of being overrun by enemy forces.  Progress notes during his 
period of hospitalization showed that on October 1, 1996, he 
reported engaging in guerilla warfare during service, and on 
October 28, 1996, he reported having witnessed the shooting 
death of a soldier on guard duty.  The diagnoses included 
PTSD, dysthymic disorder, and alcohol dependence (in 
remission).  

During his hospitalization, the veteran was afforded a VA 
psychiatric examination in November 1996.  At that time, the 
veteran described essentially the same stressors from Korea 
that he reported during his treatment.  The diagnosis was 
PTSD, and the examiner opined that it was related to his 
experiences in Korea.  

In various letters to VA and at the personal hearing in 
December 1997, the veteran described his stressors that 
included calling in artillery rounds as a forward observer 
and finding out that the rounds landed where he could or 
should have been standing, but for various reasons was not.  
When he realized that the exploding rounds could have killed 
him had he been standing there, he became frightened and 
would drink to calm himself down.  At the personal hearing, 
he testified that the two most traumatic incidents involved 
the death of a fellow soldier on guard duty who was about a 
1/2  mile away from where he was posted.  He heard shots and 
called to report the incident, and later learned that a 
soldier had been killed by two North Korean infiltrates.  He 
testified that the enemy jumped the soldier and stabbed him 
several times then opened up with automatic fire.  The 
veteran testified that he didn't know the soldier and that he 
was not in his unit.  He later saw them lifting the body onto 
to a transport vehicle and learned about the details of the 
incident from others.  The other significant event occurred 
when he and another soldier were sent out on guard duty in a 
rice patty without ammunition.  During the night, they heard 
footsteps and thought that they would be killed by 
infiltrates, only to find out that the noise was from a 
harmless peasant.  (T p.6-9).  

The evidentiary record includes a statement from a VA 
psychiatrist, dated in December 1997, in which she recounted 
two events that the veteran experienced in Korea (the soldier 
killed on guard duty and the rice patty incident) and noted 
that the veteran had been bothered by memories of those 
events all of his life.  

In February 1999, the veteran submitted numerous copies of 
newspaper articles about Korea and e-mails from a website for 
veteran's who served in Korea.  The articles and e-mails did 
not offer any specific information concerning the veteran or 
his unit.  

The evidentiary record includes numerous VA medical records 
showing treatment for various maladies, including psychiatric 
problems from 1990 to 2002.  The diagnoses included PTSD, 
major depression, mood disorder, and dysthymic disorder.  

A VA psychiatric examination in November 2002 noted a history 
of symptoms, including flashbacks, nightmares, sleep 
difficulty, irritability, and avoiding conversations 
involving Korea.  The veteran's principal nightmares involved 
the shooting of a fellow soldier.  The diagnoses included 
PTSD and dysthymic disorder.  

The evidentiary record shows that the RO made several 
attempts to confirm the veteran's stressors through the U.S. 
Armed Service Center for Research of Unit Records (USASCRUR).  
A reply from that organization in April 2004 was to the 
effect that the stressor information was not sufficiently 
detailed to confirm the claimed stressors.  The veteran was 
subsequently notified that additional information was needed.  
In May 2004, he responded that it was too long ago to 
remember specific dates, places, units, or names of 
individuals involved.  

Analysis

In adjudicating a claim for service connection for PTSD, the 
Board must analyze and weigh the probative value and assess 
the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressors occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  Id.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  
Zarycki, at 98.  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The favorable evidence consists of 
several diagnosis of PTSD related to traumatic experiences in 
service.  It is evident that the diagnoses were based 
entirely on the veteran's self-described history of traumatic 
experiences in Korea which have not been confirmed by any 
objective evidence.  Furthermore, the health care providers 
did not offer any discussion or analysis for their 
conclusion.  

The two principal stressors claimed by the veteran involved 
the death of a soldier and being on guard duty in a rice 
patty without ammunition and hearing footsteps he thought 
were the enemy.  It should be noted that the veteran has 
given different versions of the shooting incident, telling a 
VA doctor in October 1996 that he witnessed the soldier's 
death, and at another time during his hospital stay that he 
actually found the dead soldier after the shooting.  At the 
hearing, he testified that the soldier was stabbed to death 
by two infiltrates, and that he later saw them put the body 
in a truck.  He also testified that the soldier was not in 
his unit and that he didn't know him.  In any event, the 
veteran either could not provide any detailed information 
concerning his stressors to attempt meaningful research, or 
the events were not ones which would have been recorded in 
unit records and are thus, unverifiable.  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Board is not bound to accept the veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated medical opinions 
that alleged PTSD had its origins in service.  This is 
particularly true where there has been a considerable passage 
of time between punitive stressful events recounted by a 
veteran and the onset of alleged PTSD.  Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 
(1991); see also, LeShore v. Brown, 8 Vet. App. 406 (1995) (a 
medical statement, unenhanced by any additional medical 
comment, does not constitute "competent medical evidence").  

The record shows that the veteran was not awarded any medals 
for valor.  Since the record does not indicate that he 
engaged in combat with the enemy, his bare allegations of 
service stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Zarycki v. Brown, 6 Vet. App. 91 
(1993); Doran v. Brown, 6 Vet. App. 283 (1994).  

While the veteran asserts that he has PTSD that is 
attributable to service, he, as a lay person, is not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  Furthermore, 
while he described most of the claimed stressors as having 
occurred in the presence of others, the veteran has not 
provided the name of a single person who could verify any of 
the incidents.  The veteran's lay testimony regarding 
stressors is insufficient, standing alone, to establish 
service-connection.  Moreau v. Brown, 9 Vet. App. 389 (1996); 
Doran v. Brown, 6 Vet. App. 283 (1995).  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the evidence, as 
a whole, does not support a finding of service connection for 
PTSD.  Accordingly, service connection is denied.  


ORDER

Service connection for PTSD is denied.  


REMAND

In reviewing the evidentiary record, the Board notes that in 
August 2000, the veteran expressed dissatisfaction with the 
July 2000 rating decision that proposed to reduce from 10 
percent to noncompensable, the evaluation then assigned for 
bilateral defective hearing.  The Court has held that when 
there has been an initial RO adjudication of a claim and a 
NOD has been filed as to its denial, thereby initiating the 
appellate process, the claimant is entitled to an statement 
of the case (SOC) regarding the denied issue.  The RO's 
failure to promulgate an SOC is a procedural defect requiring 
remand. Godfrey v Brown, 7 Vet. App. 398, 408 (1995), 
Manlicon v. West, 12 Vet. App. 238 (1999).  Accordingly, the 
issue of the propriety of the reduction of the 10 percent 
rating assigned for bilateral defective hearing must be 
remanded to the RO for additional action.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

The RO should issue the veteran a 
statement of the case on the issue of the 
propriety of the reduction for bilateral 
defective hearing.  The veteran should be 
notified of the need to file a timely 
substantive appeal to the issue should he 
wish the Board to address this matter.  
The RO should assure that the veteran is 
given notice of all steps required to 
appeal the issue, as outlined under 38 
U.S.C.A. § 7105 (West 2002).  The SOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent.  The veteran must be 
given an opportunity to complete the 
steps necessary to complete the appeal.  
If there is no substantive appeal 
submitted, the appeal is not completed 
and the issue should not be returned to 
the Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



